Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 1 of 12




        Exhibit CC
     Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 2 of 12




 1 JENNER & BLOCK LLP
   Reid J. Schar (pro hac vice)
 2 RSchar@jenner.com
   353 N. Clark Street
 3 Chicago, IL 60654-3456
   Telephone:     (312) 222-9350
 4 Facsimile:     (312) 527-0484

 5 CLARENCE DYER & COHEN LLP
   Kate Dyer (Bar No. 171891)
 6 kdyer@clarencedyer.com
   899 Ellis Street
 7 San Francisco, CA 94109-7807
   Telephone:     (415) 749-1800
 8 Facsimile:     (415) 749-1694

 9 CRAVATH, SWAINE & MOORE LLP
   Kevin J. Orsini (pro hac vice)
10 korsini@cravath.com
   825 Eighth Avenue
11 New York, NY 10019
   Telephone:     (212) 474-1000
12 Facsimile:     (212) 474-3700

13 Attorneys for Defendant PACIFIC GAS AND
   ELECTRIC COMPANY
14
                              UNITED STATES DISTRICT COURT
15
             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16

17
     UNITED STATES OF AMERICA,                   Case No. 14-CR-00175-WHA
18
                 Plaintiff,                      DECLARATION OF
19                                               IN SUPPORT OF RESPONSE TO
           vs.                                   FOLLOW-UP QUESTIONS RE DIXIE
20                                               AND FLY FIRES, QUESTIONS 7
   PACIFIC GAS AND ELECTRIC
21 COMPANY,                                      THROUGH 36

22               Defendant.                      Judge: Hon. William Alsup

23

24

25

26

27

28                                             -1-
       DECLARATION OF                     IN SUPPORT OF RESPONSE TO FOLLOW-UP QUESTIONS
                          RE DIXIE AND FLY FIRES, QUESTIONS 7 THROUGH 36
                                      Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 3 of 12




 1          I,                         , hereby declare under penalty of perjury as follows:

 2          1.      I make this declaration based upon personal knowledge and if called as a witness I

 3 could and would testify competently to the matters set forth herein.

 4          2.      I am the Senior Manager of the Distribution Planning Group at Pacific Gas and

 5 Electric Company (“PG&E”).

 6          3.      In the course of my duties at PG&E, I have become familiar with the operation of

 7 the line reclosers used by the company, and the electronic data they transmit and store. I also have

 8 become familiar with the storage of data transmitted by the line reclosers used by the company in

 9 its PI Historian database. I further have become familiar with the fuses used by the company on

10 its electric distribution system.

11          4.      Line reclosers transmit to the company’s RT SCADA system a variety of data at

12 periodic intervals of between approximately 15 and 30 seconds. If the data read at any particular

13 time interval differs from the data read at the immediately preceding time interval, the data point is

14 recorded in the company’s PI Historian database. This includes the data point regarding the

15 current level on each phase of the distribution circuit on which the line recloser operates.

16          5.      Attachment 1 hereto is a true and correct copy of the PI Historian data for the

17 current level on each of the three phases of the Bucks Creek 1101 Line for July 13, 2021.

18          6.      Fuse 17733 is identified in the company’s Electrical Distribution GIS database as a

19 10 amp power fuse with a with PT63 Polymer cutout.

20          7.      I have reviewed that photo attached hereto as Attachment 2 which I am informed is

21 from a May 13, 2021 overhead inspection of Fuse 17733. The fuses in the photo appear to me to

22 be S&C SMU-20 power fuses.

23          8.      I have reviewed the oscillography data set forth in paragraphs 13-16 of the July 21,

24 2021 declaration of                  , a declaration that I am informed was filed with the Court on

25 July 28, 2021 as Dkt. No. 1408-4. I also have reviewed the time characteristic curve for an S&C

26 SMU-20 10 amp fuse, that was provided to me by                      , a true and correct copy of

27

28                                                      -2-
        DECLARATION OF                      IN SUPPORT OF RESPONSE TO FOLLOW-UP QUESTIONS
                            RE DIXIE AND FLY FIRES, QUESTIONS 7 THROUGH 36
                                        Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 4 of 12




 1 which is attached hereto as Attachment 3. Based on this data, the termination in less than 4/100ths

 2 of a second of the line-to-line fault event recorded by the recloser at approximately 6:48 a.m. on

 3 July 13, 2021, is consistent with the proper operation of the fuses.

 4 //

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -3-
        DECLARATION OF                     IN SUPPORT OF RESPONSE TO FOLLOW-UP QUESTIONS
                           RE DIXIE AND FLY FIRES, QUESTIONS 7 THROUGH 36
                                       Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 5 of 12
Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 6 of 12




   Attachment 1
         Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 7 of 12


Amps A                         Amps B                      Amps C
         7/12/21 20:39   2.5         7/12/21 17:08   3.3         7/12/21 23:55   2.3
          7/13/21 6:48   1.2          7/13/21 4:35   4.6          7/13/21 0:05   1.2
          7/13/21 7:44   2.3          7/13/21 4:35   3.5          7/13/21 0:29   2.3
          7/13/21 7:45   1.2          7/13/21 6:19   2.4          7/13/21 0:39   1.2
          7/13/21 8:15   2.3          7/13/21 6:28   3.5          7/13/21 1:03   2.3
          7/13/21 8:19   1.1          7/13/21 6:48   1.1          7/13/21 1:04   1.2
          7/13/21 8:35   2.3          7/13/21 7:54   2.3          7/13/21 2:23   2.3
          7/13/21 8:39   1.2          7/13/21 8:01   1.2          7/13/21 2:23   1.2
          7/13/21 8:47   2.3          7/13/21 8:21   2.3          7/13/21 2:32   2.3
          7/13/21 8:47   1.2          7/13/21 8:46   1.2          7/13/21 2:33   1.2
          7/13/21 8:52   2.3          7/13/21 8:49   2.3          7/13/21 3:03   2.3
          7/13/21 9:09   1.2          7/13/21 9:09   1.2          7/13/21 3:04   1.2
          7/13/21 9:18   2.4          7/13/21 9:18   2.3          7/13/21 3:10   2.3
          7/13/21 9:20   1.2          7/13/21 9:31   1.2          7/13/21 3:10   1.2
          7/13/21 9:25   2.4          7/13/21 9:46   2.3          7/13/21 3:26   2.3
          7/13/21 9:25   1.2         7/13/21 10:00   1.2          7/13/21 3:33   1.2
          7/13/21 9:49   2.5         7/13/21 10:05   2.3          7/13/21 4:35   2.4
          7/13/21 9:50   1.2         7/13/21 10:26   1.2          7/13/21 4:35   1.2
         7/13/21 10:10   2.3         7/13/21 10:40   2.3          7/13/21 5:03   2.3
         7/13/21 10:23   1.2         7/13/21 11:05   1.2          7/13/21 5:04   1.2
         7/13/21 11:28   2.4         7/13/21 11:08   2.3          7/13/21 5:08   2.3
         7/13/21 11:32   1.2         7/13/21 11:22   1.2          7/13/21 5:08   1.2
         7/13/21 11:51   2.3         7/13/21 11:28   2.3          7/13/21 5:09   2.3
         7/13/21 12:00   1.2         7/13/21 11:31   1.2          7/13/21 5:09   1.2
         7/13/21 12:21   2.3         7/13/21 11:32   2.3          7/13/21 5:55   2.3
         7/13/21 12:21   1.2         7/13/21 11:34   1.2          7/13/21 6:48   1.1
         7/13/21 13:04   2.3         7/13/21 11:35   2.4
         7/13/21 13:05   1.2         7/13/21 11:50   1.2
         7/13/21 14:18   2.3         7/13/21 11:54   2.3
         7/13/21 14:21   1.2         7/13/21 12:21   1.2
         7/13/21 14:47   2.3         7/13/21 12:30   2.3
         7/13/21 14:51   1.2         7/13/21 12:50   1.2
         7/13/21 15:06   2.4         7/13/21 12:50   2.3
         7/13/21 15:09   1.2         7/13/21 12:51   1.2
         7/13/21 15:21   2.3         7/13/21 12:58   2.3
         7/13/21 15:22   1.2         7/13/21 13:15   1.2
         7/13/21 15:22   2.3         7/13/21 13:20   2.3
         7/13/21 15:28   1.2         7/13/21 13:44   1.2
         7/13/21 15:45   2.5         7/13/21 13:49   2.3
         7/13/21 15:46   1.2         7/13/21 13:51   1.2
         7/13/21 16:09   2.3         7/13/21 13:54   2.3
         7/13/21 16:12   1.2         7/13/21 14:47   1.2
         7/13/21 16:43   2.3         7/13/21 14:47   2.3
         7/13/21 16:43   1.2         7/13/21 14:48   1.2
         7/13/21 17:12   2.3         7/13/21 14:52   2.3
         7/13/21 17:12   1.2         7/13/21 15:12   1.2
         Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 8 of 12


Amps A                       Amps B                      Amps C
         7/13/21 18:09 2.3         7/13/21 15:16   2.3
         7/13/21 18:09 1.2         7/13/21 15:37   1.2
                                   7/13/21 15:45   2.3
                                   7/13/21 15:48   1.2
                                   7/13/21 15:56   2.4
                                   7/13/21 16:08   1.2
                                   7/13/21 16:19   2.4
                                   7/13/21 16:36   1.2
                                   7/13/21 17:21   2.4
                                   7/13/21 17:22   1.2
                                   7/13/21 18:54   2.3
                                   7/13/21 18:55   1.2
Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 9 of 12




   Attachment 2
Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 10 of 12
Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 11 of 12




    Attachment 3
Case 3:14-cr-00175-WHA Document 1444-5 Filed 08/31/21 Page 12 of 12
